DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 2/7/22.
	Applicant’s amendment to claims 1 and 7 is acknowledged.
	Applicant’s cancellation of claims 4 and 12 is acknowledged.
	Applicant’s addition of new claims 21-22 is acknowledged.
	Claims 1-3, 5-11 and 13-22 are pending and claims 14-20 are withdrawn.
Claims 1-3, 5-11, 13, 21 and 22 are subject to examination at this time.

Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. 
Applicant submits “Because Forray is devoid of any discussion of viscosity and because Mitani fails to teach or disclose how viscosity relates to thickness, the cited references fail to disclose or suggest at least “spraying die bond material, in a liquid form at a first temperature, to a surface of the wafer, wherein the die bond material while in the liquid form comprises a viscosity that enables the spraying to achieve a targeted thickness for the die bond material,” as recited in claim 1.”  (See Remarks at page 7.)
para. [0197].  The viscosity of the die bond material enables the spraying to achieve a targeted thickness for the die bond material because Forray teaches a “target wet bondline may be achieved and the die attach adhesive may form fillets of the desired height beneath the die” at para. [0168] – [0169].  The “desired height” of the die attach adhesive teaches “a targeted thickness” recited in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, 13, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “the die bond material while in the liquid form comprises a viscosity that enables the spraying to achieve a targeted thickness for the die bond material” is indefinite in view of Applicant’s disclosure.  The original specification at para. [0022] discloses “In an embodiment, the viscosity of the die bond material in liquid form is in the range of W to Y.”  The claimed “viscosity that enables the spraying to achieve a targeted thickness” in light of the specification is indefinite because it is unclear what constitutes the “range of W to Y”.  The metes and bounds of the claimed viscosity is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6,  8-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forray et al., US Publication No. 2008/0160315 A1 (of record) in view of Mitani, US Publication No. 2012/0299147 A1 (of record).  

Forray teaches:
1. A method comprising (see figs. 1-2): 
	dicing a wafer (e.g. See para. [0166] – [0169], [0173] disclosing the die attach adhesive may be applied on to “diced wafers”.); 
	applying a mask (e.g. See para. [0166] – [0169], [0173] disclosing the die attach adhesive may be applied by stencil printing, screen printing or spray coating.  A mask is obvious or inherent in stencil printing and screen printing.); 
spraying die bond material (e.g. See spray coating at para. [0173].  Also spraying is obvious to one of ordinary skill in the art in stencil printing or screen printing process.), in liquid form at a first temperature (e.g. first temperature at para. [0122], [0177], also see “applied under mildly elevated temperatures” at para. [0174]), to a surface of the wafer, wherein the die bond material while in the liquid form comprises a viscosity that enables the spraying to achieve a targeted thickness for the die bond material (e.g. In an embodiment, Forray discloses the viscosity for the die bond material was “determined to have a 1 rpm viscosity of 349,000 cps” at para. [0197].  The viscosity of the die bond material enables the spraying to achieve a targeted thickness for the die bond material because Forray teaches a “target wet bondline may be achieved and the die attach adhesive may form fillets of the desired height beneath the die” at para. [0168] – [0169].  The “desired height” of the die attach adhesive teaches “a targeted thickness” recited in the claim.);
	cooling the die bond material at a second temperature to at least partially solidify the die bond material (e.g. cooling at para. [0174], also see cooling at para. [0198] – [0199]), ; 
	removing the mask from the wafer through the die bond material (e.g. Removing the mask removes the die bond material thereon is obvious to one of ordinary skill in the art.  See Mitani reference below disclosing a lift-off process.); and 
	after the removing of the mask, curing (e.g. curing at second temperature at para. [0135]) the die bond material to form a die attach film layer on the wafer.  See Forray at para. [0001] – [0200], figs. 1-4.

	Regarding claim 1:
	In an analogous art, Mitani, in fig. 29, teaches a die attach adhesive (46) can be selectively applied with a mask followed by removing or lifting off the mask.  See Mitani at para. [0506].

	Forray further teaches:
5. The method of claim 1, wherein the first temperature is approximately 220 ºC (e.g. 100-300 ºC at para. [0122], [0177]), and wherein the second temperature is approximately 80 ºC (e.g. 50-100 ºC at para. [0135]).

	Regarding claim 5:

Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	Regarding claim 6:
	Forray does not expressly teach the die bond material comprises 1,2 dichloro, 2-fluroethane.
	However, it would have been obvious to one having ordinary skill in the art to use 1,2 dichloro, 2-fluroethane, since it is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

	Regarding claim 8:
	A die to die shear force is greater than 0.5 MPa is obvious from Forray’s disclosure of 100 Kg-f at para. [0191].  For example, 100 Kg-f/cm2 is approximately 9.8 MPa.

	See MPEP § 2144.05, Obviousness of Ranges, (II)(A):  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)  
Also, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	Mitani further teaches:
9. The method of claim 1, further comprising: (see figs. 15-17) applying a back grinding tape (6 in fig. 17(a)) to a second surface of the wafer (5) prior to dicing (e.g. dicing in fig. 17(c)),para. [0395] – [0404].

10. The method of claim 9, further comprising: grinding (e.g. grinding in fig. 17(b)) the surface of the wafer prior to dicing (e.g. dicing in fig. 17(c)), para. [0395] – [0404].

	Forray further teaches:
11. The method of claim 9, further comprising: removing the back grinding tape from the second surface of the wafer following the curing (e.g. Backgrinding thins the wafer as taught by Mitani in para. [0173] thin dice/wafers are fragile and break easily.)

21.  The method of claim 1, wherein the mask is removed from the wafer through the die bond material as the die bond material is at least partially solidified (e.g. see cooling and solidify at para. [0174], also see para. [0198] – [0199] and para. [0122]) .

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Forray with the teachings of Mitani because (i) removing the mask and die bond material in a simple lift-off process obviates the need for time-consuming mask removal and cleaning steps; (ii) backgrinding tape provides support to a fragile, thinned wafer during the grinding process.  

Claims 2-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forray in view of Mitani, as applied to claim 1 above, and further in view of Bhagath et al., WIPO Publication No. WO 2012/149803 (of record).

Regarding claims 2-3:
	Forray and Mitani teach all the limitations of claim 1 above, wherein the die attach film layer comprises a thickness along a range of 2 µM to 5 µM or wherein the die attach film layer comprises a thickness of 3 µM
	In an analogous art, Bhagath teaches spraying a die bond material using a mask to form a die attach film.  The die attach film as a thickness of 5-50 µM, which overlaps the range recited in claim 2.  See Bhagath at para. [0043].  Also see Abstract, para. [0042], [0044],  figs. 1, 4-5, 10-11.
para. [0043].  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	Regarding claim 13:
	Bhagath further teaches:
13. The method of claim 1, wherein the mask is comprised of a metal resistant to deformation at the first temperature (e.g. metal mask of stainless steel at para. [0033]).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Forray with the teachings of Bhagath because (i) a die attach layer thickness of 5-50 µM or below this range is an art recognized thickness suitable to achieve bonding between a semiconductor die and a panel substrate.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose; (ii)  spraying in columns enables an orderly progression on a grid substrate and spraying at substantially 90 degrees avoids obstruction from the mask   (iii)  a metal material such as 


	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forray in view of Mitani, as applied to claim 1 above, and further in view of Kropp, US Publication No. 2008/0152921 A1 (of record).

	Regarding claim 7:
	Forray and Mitani teach all the limitations of claim 1 above, and Forray further teaches the die bond material is a b-stage adhesive at Abstract.
	Forray is silent that the die bond material further comprises at least one additive, and wherein the at least one additive increases the viscosity of the die bond material while the die bond material is in the liquid form.
	In an analogous art, Kropp teaches a die bond material that is b-stage adhesive (e.g. para. [0001], [0040]).  The b-stage adhesive may comprise “viscosity modifiers” at para. [0018].  

	Kropp further teaches:
7. The method of claim 6, wherein the die bond material further comprises at least one additive (e.g. polymeric particles), and wherein the at least one additive increases a viscosity of the die bond material while the die bond material is in a liquid form (e.g. “In some embodiments, it is believed that simple swelling of the polymeric particles by the epoxy resin at mildly elevated temperatures contributes to the viscosity increase…”)  See Kropp at para. [0026].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Forray with the teachings of Kropp because “The increase in viscosity should be such that the adhesive compound remains para. [0027].

	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forray in view of Mitani, as applied to claim 1 above, and further in view of Arita et al., US Publication No. 2012/0021608 A1.

	Regarding claim 22:
	Forray and Mitani teach all the limitations of claim 1 above, and it would have been obvious to one of ordinary skill in the art “wherein, after the removing of the mask, a grid pattern remains in the die bond material” because  Forray teaches “webbing” when applying the die bond material.   See “width of webbing” at para. [0168] – [0169]).
	Furthermore, in an analogous art, Arita, in figs. 4-5, teaches in a wafer having semiconductor chips (1e) is formed in a grid shape.  When dispensing a film (3) it is formed to correspond to the grid shape.  See Arita at para. [0056] – [0058]. 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Forray with the teachings of Arita such that “after the removing of the mask, a grid pattern remains in the die bond material” so that the die bond material corresponds to the grid shape of the semiconductor chips of the wafer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
10 March 2022